Dismissed and Memorandum Opinion filed March 14, 2005








Dismissed and Memorandum Opinion filed March 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01353-CV
____________
 
IN RE OLIN CORPORATION, Relator
 
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS 

 

 
M E M O R A N D U M   O P I N I O N
This is a petition for writ of mandamus involving a discovery
dispute between Olin Corporation, relator, and the
Port of Houston Authority, the real party in interest. 
On March 9, 2005, the parties filed a joint motion to dismiss
the petition for writ of mandamus because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the petition for writ of mandamus is ordered
dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed March 14, 2005.
Panel consists of Justices
Edelman, Frost, and Guzman.